DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
1.	The terminal disclaimer filed on 2/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 15/757731 now US 11,053,133 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The double patenting rejection set forth in the action dated 02/02/22 is hereby withdrawn. Claims 1-5 and 7-15 are in condition for allowance. 
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: 1-5 and 7-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	With regard to independent claim 1, the previously cited prior art references alone or in combination do not teach the complex of a cellulose fiber and inorganic particles as presently claimed. Presently there is no known prior art which teach or suggest the claimed complex of a cellulose fiber and inorganic particles and no known motivation exists to combine references to form an obviousness type rejection. Claims 2-5 and 7-15 are allowable as they depend either directly or indirectly from claim 1. 




Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789